PER CURIAM.
In the compensation order under review, the judge of compensation claims found the claimant permanently and totally, physically disabled, and awarded compensation payments accordingly, along with medical benefits for the physical sequelae of her slip and fall at work. Claimant appeals only the ruling that she did not prove that her industrial accident also caused her psychiatric problems.
Both psychiatrists who testified at the hearing reported that the claimant had suffered recurring depression beginning some decades before she fell. Dr. Weller attributed the claimant’s current depression to her industrial accident, while Dr. Forman testified that none of her psychiatric problems should be attributed to the slip and fall.
In denying the claim for psychiatric care, the judge of compensation claims expressly “reject[ed] the testimony of Dr. Weller,” and concluded that the claimant had not met her burden to prove causation by clear and convincing evidence. See § 440.09(1), Fla. Stat. (1999). This ruling has not been shown to be error. The judge of compensation claims was under no duty to explain his ruling more fully than he did. See Chavarria v. Selugal Clothing, Inc., 840 So.2d 1071 (Fla. 1st DCA 2003).
Affirmed.
BENTON and PADOVANO, JJ., concur; BROWNING, J., dissents with separate opinion.